The opinion of the court was delivered, March 19th 1883.
Per Curiam.
These two appeals were argued together. In making the repairs of the property of the lunatic, without a previous order of the court, the committee ran the risk of not having his action approved. In so far as the court has since decided the repairs to have been necessary and proper, the ratification is as valid as if previously authorized. The learned judge appears to have carefully scrutinized all the charges made by the committee. lie has allowed for no repairs that he would not have ordered in case application had been made before the expenditures were incurred. We see nothing in the case to require us to reverse his action in the adjustment of the account.
Decree affirmed in each case, and the appeals dismissed at the costs of the respective appellants.